DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11028735.  Although the claims at issue are not identical, they include and every feature of the present application and are not patentably distinct from each other because they both recite A method for converting heat into mechanical power comprising: (a) compressing a motive fluid to form a subcooled liquid, the motive fluid being a non- aqueous wet fluid; (b) evaporating a first portion of the subcooled liquid with the heat at subcritical conditions to form a vapor; (c) expanding the vapor to produce mechanical power and a two-phase vapor and liquid mixture, the vapor being expanded approximately isentropically; (d) combining a second portion of the subcooled liquid with the two-phase vapor and liquid mixture to form a combined mixture; (e) condensing the combined mixture to form the motive fluid in step (a); repeating steps (a)-(e); and producing the mechanical power.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 5 recites “a heat source having a temperature no more than 200C” where no recitation of such a temperature restriction exists in the specification.  The mere absence of recitation of an element in the specification is not adequate support for a negative recitation in the claims.
Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 19 recites a reservoir where no recitation of a reservoir exists in the specification.  The mere absence of recitation of an element in the specification is not adequate support for a negative recitation in the claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:(a) A patent may not be obtained though the invention is not identically disclosed or described as set  forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-2,8,10-12,16,18 are rejected under 35 U.S.C. 103(a) as being unpatentable over “Optimum design criteria for an Organic Rankine cycle using low-temperature geothermal heat sources” to Madhawa in view of WO2010009839 to Berger where US Publication 20110167823 is used as a translation herein.
As to claim 1,11, Madhawa discloses A method for converting heat into mechanical power comprising: (a) compressing a motive fluid to form a subcooled liquid (Fig 2: 3-4), the motive fluid being non- aqueous wet fluid (Ammonia, Page 1700 Par 0001); (b) evaporating the subcooled liquid with the heat at subcritical conditions to form a vapor (Fig 2, 4-1 Saturated vapor); (c) expanding the vapor to produce mechanical power and a two-phase vapor and liquid mixture (Fig 2, 1-2: Fig 1 Generator), the vapor being expanded approximately isentropically (Fig 2: 1-2); (e) condensing the two-phase vapor and liquid mixture to form the motive fluid in step (a) (Fig 2: 2-3); repeating steps (a)-(e); and producing the mechanical power (Fig 1,2: Page 1700-Par 2 Page 1701; Page 1703 Fig 4 Ammonia).
Madhawa does not expressly disclose evaporating a first portion of the subcooled liquid to form the vapor; combining a second portion of the subcooled liquid with the two-phase vapor and liquid mixture to form a combined mixture; and condensing the combined mixture to form the motive fluid in step (a).
Berger discloses evaporating a first portion of the subcooled liquid to form the vapor; combining a second portion of the subcooled liquid with the two-phase vapor and liquid mixture to form a combined mixture (7,8); and condensing the combined mixture to form the motive fluid in step (a) (Fig 1, par 0010, 0019).
At the time of invention, it would have been obvious to one of ordinary skill in the art to modify Madhawa to include evaporating a first portion of the subcooled liquid to form the vapor; combining a second portion of the subcooled liquid with the two-phase vapor and liquid mixture to form a combined mixture; and condensing the combined mixture to form the motive fluid in step (a) using the teachings of Berger so as to allow repetitive cooling of the working fluid with the condenser providing better heat transfer and reduced volume of the working fluid passing through the condenser, further allowing for the use of a smaller condenser component to save space and improve efficiency.
As to claim 2,12, Madhawa discloses the boiling point of the motive fluid at standard atmospheric pressure is no more than 100 °C (Ammonia: known as -33.34 degrees C).
As to claim 8,16, Madhawa discloses the vapor in a reaction turbine (Fig 1).
As to claim 10,18, Madhawa discloses the subcooled liquid is evaporated in an evaporator, the vapor is expanded in an expander, and the two-phase vapor and liquid mixture is condensed in a condenser (Fig 1).
As to claim 19, Madhawa discloses the motive fluid is compressed by a pump, and wherein the motive fluid moves from the condenser to the pump without passing through a fluid reservoir (Fig 1,2).

Claims 3,13 are rejected under 35 U.S.C. 103(a) as being unpatentable over “Optimum design criteria for an Organic Rankine cycle using low-temperature geothermal heat sources” to Madhawa as applied to claim 1,11 above in view of "Fluid Selection for a low temperature solar organic Rankine Cycle" to Bertrand.
As to claim 3,13, Madhawa discloses considering the use of ammonia (Page 1700) and considering environmental hazards (Page 1702). 
Madhawa does not expressly disclose said fluid comprises methanol.
Bertrand discloses using methanol or ammonia in a Rankine System where ammonia and methanol both have favorable heat transfer characteristics (Page 2475, Column 2, Paragraph 2; Page 2476 Column 1 “Conclusions”).
At the time of invention, it would have been obvious to one of ordinary skill in the art to modify Madhawa to consider and use methanol as a fluid in the system using the teachings of Bertrand as it has favorable heat transfer characteristics to ammonia which is already considered, and since it is environmentally friendly.

Claims 6-7,15 are rejected under 35 U.S.C. 103(a) as being unpatentable over “Optimum design criteria for an Organic Rankine cycle using low-temperature geothermal heat sources” to Madhawa as applied to claim 1,11 above in view of US Publication 20090277400 to Conry.
As to claim 6,15, Madhawa discloses that due to the similarities of Ammonia to water as they both possess a negative slope, that Ammonia would benefit from superheating to avoid excessive moisture in the vapor/liquid phase, however Madhawa does not expressly disclose wherein step (c) comprises: expanding the vapor to produce a first two-phase vapor and liquid mixture; reheating the first two-phase vapor and liquid mixture to produce a reheated fluid; expanding the reheated fluid to produce a second two-phase vapor and liquid mixture wherein the two-phase vapor and liquid mixture in step (d) is the second two-phase vapor and liquid mixture.
Conry discloses how a traditional ORC can be improved with the use of superheating of a negative curved entropy substance such that expanding the vapor to produce a first two-phase vapor and liquid mixture; reheating the first two-phase vapor and liquid mixture to produce a reheated fluid; expanding the reheated fluid to produce a second two-phase vapor and liquid mixture wherein the two-phase vapor and liquid mixture in step (d) is the second two-phase vapor and liquid mixture (Fig 2; steps 3-6).
At the time of invention, it would have been obvious to one of ordinary skill in the art to modify Madhawa to include wherein step (c) comprises: expanding the vapor to produce a first two-phase vapor and liquid mixture; reheating the first two-phase vapor and liquid mixture to produce a reheated fluid; expanding the reheated fluid to produce a second two-phase vapor and liquid mixture wherein the two-phase vapor and liquid mixture in step (d) is the second two-phase vapor and liquid mixture using the combined teachings of Madhawa and Conry to both extract further expansion power from the system as a whole, and to prevent excessive moisture in the vapor/liquid region which could reduce efficiency and damage the turbine.
As to claim 7, Madhawa discloses that due to the similarities of Ammonia to water as they both possess a negative slope, that Ammonia would benefit from superheating to avoid excessive moisture in the vapor/liquid phase, however Madhawa does not expressly disclose evaporating the subcooled liquid to form superheated vapor.
Conry discloses how a traditional ORC can be improved with the use of superheating of a negative curved entropy substance such that evaporating the subcooled liquid to form superheated vapor (Fig 2).
At the time of invention, it would have been obvious to one of ordinary skill in the art to modify Madhawa to include evaporating the subcooled liquid to form superheated vapor using the combined teachings of Madhawa and Conry to both extract further expansion power from the system as a whole, and to prevent excessive moisture in the vapor/liquid region which could reduce efficiency and damage the turbine.

Claims 9,17 are rejected under 35 U.S.C. 103(a) as being unpatentable over “Optimum design criteria for an Organic Rankine cycle using low-temperature geothermal heat sources” to Madhawa as applied to claim 1,11 above in view of US Patent 8276379 to Logan.
As to claim 9,17, Madhawa does not expressly disclose the reaction turbine is an axial-flow, reaction turbine.
Logan disclose how the reaction turbine of a thermal expansion cycle utilizing waste heat can be any suitable turbine, inclusive of an axial flow turbine (Claim 10).
At the time of invention, it would have been obvious to one of ordinary skill in the art to modify Madhawa to include the reaction turbine is an axial-flow, reaction turbine using the teachings of Logan as this would have provided a suitable alternative and mere replacement equivalent turbine yielding expected results and favorability based on component availability and cost at time of construction.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:(a) A patent may not be obtained though the invention is not identically disclosed or described as set  forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-4,7-8,10-14,16,18 are rejected under 35 U.S.C. 103(a) as being unpatentable over US Publication 2009/0301090 to Fukushima in view of WO2010009839 to Berger where US Publication 20110167823 is used as a translation herein.
As to claim 1,11, Fukushima discloses a method for converting heat into mechanical power comprising: (a) compressing a motive fluid (Par 0036,0038-0048; 0074) to form a subcooled liquid (Fig 2, A-B), the motive fluid being non- aqueous (Par 0036,0038-0048; 0074); (b) evaporating the subcooled liquid with the heat at subcritical conditions to form a vapor (Fig 2: B-B’-C’-C [In Claim 32 the interpretation is that it is vaporized to a saturated vapor at C’, but then it is Further vaporized]); (c) expanding the vapor to produce mechanical power (12) and a two-phase vapor and liquid mixture (Fig 2: C-D), the vapor being expanded approximately isentropically (Fig 2: C-D); (e) condensing the two-phase vapor and liquid mixture to form the motive fluid in step (a) (Fig 2: D-A); repeating steps (a)-(e); and producing the mechanical power.
Fukushima does not expressly disclose evaporating a first portion of the subcooled liquid to form the vapor; combining a second portion of the subcooled liquid with the two-phase vapor and liquid mixture to form a combined mixture; and condensing the combined mixture to form the motive fluid in step (a).
Berger discloses evaporating a first portion of the subcooled liquid to form the vapor; combining a second portion of the subcooled liquid with the two-phase vapor and liquid mixture to form a combined mixture (7,8); and condensing the combined mixture to form the motive fluid in step (a) (Fig 1, par 0010, 0019).
At the time of invention, it would have been obvious to one of ordinary skill in the art to modify Fukushima to include evaporating a first portion of the subcooled liquid to form the vapor; combining a second portion of the subcooled liquid with the two-phase vapor and liquid mixture to form a combined mixture; and condensing the combined mixture to form the motive fluid in step (a) using the teachings of Berger so as to allow repetitive cooling of the working fluid with the condenser providing better heat transfer and reduced volume of the working fluid passing through the condenser, further allowing for the use of a smaller condenser component to save space and improve efficiency.
As to claim 2,12, Fukushima discloses the boiling point of the motive fluid at standard atmospheric pressure is no more than 100 °C (Par 0049 encompasses range).
As to claim 3,13, Fukushima discloses said fluid comprises methanol (Par 0037-0039,0044).
As to claim 4,14, Fukushima discloses the motive fluid includes a mixture of at least two substances (Fluids consist of Compounds 1-1,1-2,1-3 Par 0036, and other compounds Par 0038-0048).
As to claim 7, Fukushima discloses evaporating the subcooled liquid to form superheated vapor (Fig 2, C).
As to claim 8,16, Fukushima discloses the vapor in a reaction turbine (11,Fig 1).
As to claim 10,18, Fukushima discloses the subcooled liquid is evaporated in an evaporator, the vapor is expanded in an expander, and the two-phase vapor and liquid mixture is condensed in a condenser (Fig 1).
As to claim 19, Fukushima discloses the motive fluid is compressed by a pump, and wherein the motive fluid moves from the condenser to the pump without passing through a fluid reservoir (Fig 1).

Claims 6,15 are rejected under 35 U.S.C. 103(a) as being unpatentable over US Publication 2009/0301090 to Fukushima as applied to claim 1,11 above in view of US Publication 20090277400 to Conry.
As to claim 6,15, Fukushima discloses superheating the working fluid (Fig 2, however does not expressly disclose reheating the working fluid such that  wherein step (c) comprises: expanding the vapor to produce a first two-phase vapor and liquid mixture; reheating the first two-phase vapor and liquid mixture to produce a reheated fluid; expanding the reheated fluid to produce a second two-phase vapor and liquid mixture wherein the two-phase vapor and liquid mixture in step (d) is the second two-phase vapor and liquid mixture.  
Conry discloses how a traditional ORC can be improved with the use of superheating of a negative curved entropy substance such that expanding the vapor to produce a first two-phase vapor and liquid mixture; reheating the first two-phase vapor and liquid mixture to produce a reheated fluid; expanding the reheated fluid to produce a second two-phase vapor and liquid mixture wherein the two-phase vapor and liquid mixture in step (d) is the second two-phase vapor and liquid mixture (Fig 2; steps 3-6).
At the time of invention, it would have been obvious to one of ordinary skill in the art to modify Fukushima to include wherein step (c) comprises: expanding the vapor to produce a first two-phase vapor and liquid mixture; reheating the first two-phase vapor and liquid mixture to produce a reheated fluid; expanding the reheated fluid to produce a second two-phase vapor and liquid mixture wherein the two-phase vapor and liquid mixture in step (d) is the second two-phase vapor and liquid mixture using the combined teachings of Fukushima and Conry to both extract further expansion power from the system as a whole increasing system efficiency using reheating.

Claims 9,17 are rejected under 35 U.S.C. 103(a) as being unpatentable over US Publication 2009/0301090 to Fukushima as applied to claim 1,11 above in view of US Patent 8276379 to Logan.
As to claim 9,17, Fukushima does not expressly disclose the reaction turbine is an axial-flow, reaction turbine.
Logan disclose how the reaction turbine of a thermal expansion cycle utilizing waste heat can be any suitable turbine, inclusive of an axial flow turbine (Claim 10).
At the time of invention, it would have been obvious to one of ordinary skill in the art to modify Fukushima to include the reaction turbine is an axial-flow, reaction turbine using the teachings of Logan as this would have provided a suitable alternative and mere replacement equivalent turbine yielding expected results and favorability based on component availability and cost at time of construction.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:(a) A patent may not be obtained though the invention is not identically disclosed or described as set  forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1-2,4,6-8,10-12,14-16,18  are rejected under 35 U.S.C. 103(a) as being unpatentable over US Publication 20090277400 to Conry in view of “Optimum design criteria for an Organic Rankine cycle using low-temperature geothermal heat sources” to Madhawa in view of WO2010009839 to Berger where US Publication 20110167823 is used as a translation herein.
As to claim 1,11, Conry discloses a method for converting heat into mechanical power comprising: (a) compressing a motive fluid to form a subcooled liquid; (b) evaporating the subcooled liquid with the heat at subcritical conditions to form a vapor; (c) expanding the vapor to produce mechanical power and a two-phase vapor and liquid mixture, the vapor being expanded approximately isentropically; (e) condensing the two-phase vapor and liquid mixture to form the motive fluid in step (a); repeating steps (a)-(e); and producing the mechanical power (Fig 1 or Fig 2).
While Conry discloses that Fig 1 and 2 are for water, it discloses that Ammonia or R-22 or other “wet” fluids can be applied to traditional ORC systems such as those shown (Par 0016-0019,0024-0025).
Madhawa discloses how ammonia, utilizing a similar curve to that of water (Page 1700,Fig 1,2,4) is applied to a similar system as the “water” system of Conry with a similar T-S graph.
At the time of invention it would have been obvious for the disclosed system of Conry (Fig 1,2) to use the motive fluid being non- aqueous such as those fluids disclose in Conry and supported by Madhawa, (Ammonia, R-22) which have equivalent saturation curves, ie “wet” as they would act similarly to water, and thus mimic the water progression as taught through the Conry system (Fig 1,2) as supported in Madhawa (Fig 1,2) but would not have the shortcomings of water as argued against by Conry (Par 0016), as they would have a lower boiling temperature allowing for a lower heat recovery capability.
Conry does not expressly disclose evaporating a first portion of the subcooled liquid to form the vapor; combining a second portion of the subcooled liquid with the two-phase vapor and liquid mixture to form a combined mixture; and condensing the combined mixture to form the motive fluid in step (a).
Berger discloses evaporating a first portion of the subcooled liquid to form the vapor; combining a second portion of the subcooled liquid with the two-phase vapor and liquid mixture to form a combined mixture (7,8); and condensing the combined mixture to form the motive fluid in step (a) (Fig 1, par 0010, 0019).
At the time of invention, it would have been obvious to one of ordinary skill in the art to modify Conry to include evaporating a first portion of the subcooled liquid to form the vapor; combining a second portion of the subcooled liquid with the two-phase vapor and liquid mixture to form a combined mixture; and condensing the combined mixture to form the motive fluid in step (a) using the teachings of Berger so as to allow repetitive cooling of the working fluid with the condenser providing better heat transfer and reduced volume of the working fluid passing through the condenser, further allowing for the use of a smaller condenser component to save space and improve efficiency.
As to claim 2,12, Conry discloses the boiling point of the motive fluid at standard atmospheric pressure is no more than 100 °C (Ammonia: known as -33.34 degrees C).
As to claim 4,14, the modified Conry discloses the traditional ORC can be supplied with a motive fluid including a mixture of at least two substances, wherein the motive fluid is an azeotrope (Par 0024-0025).
As to claim 6,15, Conry discloses expanding the vapor to produce a first two-phase vapor and liquid mixture; reheating the first two-phase vapor and liquid mixture to produce a reheated fluid; expanding the reheated fluid to produce a second two-phase vapor and liquid mixture wherein the two-phase vapor and liquid mixture in step (d) is the second two-phase vapor and liquid mixture (Fig 2).
As to claim 7, Conry discloses evaporating the subcooled liquid to form superheated vapor (Fig 2).
As to claim 8,16, Conry discloses the vapor in a reaction turbine (Fig 1,2).
As to claim 10,18, Conry discloses the subcooled liquid is evaporated in an evaporator, the vapor is expanded in an expander, and the two-phase vapor and liquid mixture is condensed in a condenser (Fig 1,2).
As to claim 19, Conry discloses the motive fluid is compressed by a pump, and wherein the motive fluid moves from the condenser to the pump without passing through a fluid reservoir (Fig 1).

Claims 9,17 are rejected under 35 U.S.C. 103(a) as being unpatentable over US Publication 20090277400 to Conry as applied to claim 1,11 above in view of US Patent 8276379 to Logan.
As to claim 9,17, Conry does not expressly disclose the reaction turbine is an axial-flow, reaction turbine.
Logan disclose how the reaction turbine of a thermal expansion cycle utilizing waste heat can be any suitable turbine, inclusive of an axial flow turbine (Claim 10).
At the time of invention, it would have been obvious to one of ordinary skill in the art to modify Conry to include the reaction turbine is an axial-flow, reaction turbine using the teachings of Logan as this would have provided a suitable alternative and mere replacement equivalent turbine yielding expected results and favorability based on component availability and cost at time of construction.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:(a) A patent may not be obtained though the invention is not identically disclosed or described as set  forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1-8,10-16,18-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over US Publication 20090277400 to Conry in view of WO2008005720 to Hoetger in view of WO2010009839 to Berger where US Publication 20110167823 is used as a translation herein.
As to claim 1,11, Conry discloses a method for converting heat into mechanical power comprising: (a) compressing a motive fluid to form a subcooled liquid; (b) evaporating the subcooled liquid with the heat at subcritical conditions to form a vapor; (c) expanding the vapor to produce mechanical power and a two-phase vapor and liquid mixture, the vapor being expanded approximately isentropically; (e) condensing the two-phase vapor and liquid mixture to form the motive fluid in step (a); repeating steps (a)-(e); and producing the mechanical power (Fig 1 or Fig 2).
While Conry discloses that Fig 1 and 2 are for water, it discloses that Ammonia or R-22 or other “wet” fluids can be applied to traditional ORC systems such as those shown (Par 0016-0019,0024-0025).
Hoetger discloses how ethanol or methanol or a mixture of the two is preferred over water in a Clausius-rankine cycle process such as that of Conry (Fig 1, Par 0003, 0013,0016,0018,0021-0022).
At the time of invention it would have been obvious for the disclosed system of Conry (Fig 1,2) to use the motive fluid being non- aqueous such as methanol/ethanol and supported by Hoetger, which have equivalent saturation curves, ie “wet” as they would act similarly to water, and thus mimic the water progression as taught through the Conry system (Fig 1,2) as supported in Hoetger (Fig 1) but would not have the shortcomings of water as argued against by Conry (Par 0016) and Hoetger (Par 0003,0007), as they would have a lower boiling temperature allowing for a lower heat recovery capability.
Conry does not expressly disclose evaporating a first portion of the subcooled liquid to form the vapor; combining a second portion of the subcooled liquid with the two-phase vapor and liquid mixture to form a combined mixture; and condensing the combined mixture to form the motive fluid in step (a).
Berger discloses evaporating a first portion of the subcooled liquid to form the vapor; combining a second portion of the subcooled liquid with the two-phase vapor and liquid mixture to form a combined mixture (7,8); and condensing the combined mixture to form the motive fluid in step (a) (Fig 1, par 0010, 0019).
At the time of invention, it would have been obvious to one of ordinary skill in the art to modify Conry to include evaporating a first portion of the subcooled liquid to form the vapor; combining a second portion of the subcooled liquid with the two-phase vapor and liquid mixture to form a combined mixture; and condensing the combined mixture to form the motive fluid in step (a) using the teachings of Berger so as to allow repetitive cooling of the working fluid with the condenser providing better heat transfer and reduced volume of the working fluid passing through the condenser, further allowing for the use of a smaller condenser component to save space and improve efficiency.
As to claim 2,12, Conry discloses the boiling point of the motive fluid at standard atmospheric pressure is no more than 100 °C (known Methanol-64.7C; Ethanol 78.37C).
As to claim 3,13, the modified Conry discloses how the motive fluid comprises methanol (Hoetger: Par 0013).
As to claim 4,14, the modified Conry discloses the traditional ORC can be supplied with a motive fluid including a mixture of at least two substances, (Par 0024-0025) (Hoetger: Abs).
As to claim 5, the modified Conry discloses in one combined embodiment with Hoetger using the maximum temperature of 170C to achieve 13.5% desired efficiency (Par 0008) as such this provides a heat source of no more than 200C in this specific combination.
As to claim 6,15, Conry discloses expanding the vapor to produce a first two-phase vapor and liquid mixture; reheating the first two-phase vapor and liquid mixture to produce a reheated fluid; expanding the reheated fluid to produce a second two-phase vapor and liquid mixture wherein the two-phase vapor and liquid mixture in step (d) is the second two-phase vapor and liquid mixture (Fig 2).
As to claim 7, Conry discloses evaporating the subcooled liquid to form superheated vapor (Fig 2).
As to claim 8,16, Conry discloses the vapor in a reaction turbine (Fig 1,2).
As to claim 10,18, Conry discloses the subcooled liquid is evaporated in an evaporator, the vapor is expanded in an expander, and the two-phase vapor and liquid mixture is condensed in a condenser (Fig 1,2).
As to claim 19, Conry discloses the motive fluid is compressed by a pump, and wherein the motive fluid moves from the condenser to the pump without passing through a fluid reservoir (Fig 1).

Claims 9,17 are rejected under 35 U.S.C. 103(a) as being unpatentable over US Publication 20090277400 to Conry as applied to claim 1,11 above in view of US Patent 8276379 to Logan.
As to claim 9,17, Conry does not expressly disclose the reaction turbine is an axial-flow, reaction turbine.
Logan disclose how the reaction turbine of a thermal expansion cycle utilizing waste heat can be any suitable turbine, inclusive of an axial flow turbine (Claim 10).
At the time of invention, it would have been obvious to one of ordinary skill in the art to modify Conry to include the reaction turbine is an axial-flow, reaction turbine using the teachings of Logan as this would have provided a suitable alternative and mere replacement equivalent turbine yielding expected results and favorability based on component availability and cost at time of construction.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE SAMUEL BOGUE whose telephone number is (571)270-1406.  The examiner can normally be reached on M-F 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSE S BOGUE/Primary Examiner, Art Unit 3746